Citation Nr: 1452211	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  06-14 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

(The issues of entitlement to service connection for PTSD, entitlement to service connection for traumatic brain injury, entitlement to VA medical treatment for a psychosis under the provisions of 38 U.S.C.A. § 1702 and entitlement to an effective date earlier than July 1, 2012, for the award of VA pension benefits are addressed in a separate Board decision.).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney 



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant appears to have had service in the United States Marine Corps Reserve from July 1966 to July 1972 and in the Rhode Island Army National Guard (ARNG) from July 1986 to April 1987, including a verified period of active duty for training (ACDUTRA) from July 1966 to March 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision in which the Providence RO (hereinafter Agency of Original Jurisdiction (AOJ)) denied service connection for hysterical personality.  Later that month, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2006, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006. 

In April 2009, the appellant testified during a hearing before a Decision Review Officer (DRO) at the RO; and in July 2009, he testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of those hearings are of record. 

In a November 2009 decision, the Board denied service connection for a psychiatric disorder.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Memorandum Decision, the Court vacated the Board's decision, and remanded the claim to the Board for further proceedings consistent with its decision. 

In December 2010, the Veteran submitted a properly completed VA Form 21-22a (Appointment of Individual as Claimant's Representative) electing to have Attorney LaVann represent him in this appeal.

In September 2012 and October 2013, the Board remanded this matter to the AOJ for further development.  

The Board notes that, in May 2014, the appellant testified before another VLJ.  A VLJ who presides over a hearing on a particular issue is required, by law, to participate in the ultimate issue(s) addressed during the hearing.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  After extensive discussion between the VLJ who conducted the May 2014 hearing and the appellant and his attorney, it was agreed that the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD (the issue that the appellant provided testimony to the undersigned in July 2009) was a separate, and non-overlapping issue from those addressed during the May 2014 hearing.  

Accordingly, the Board will address these addressed during the Veteran's Board hearing in separate decisions by the VLJ who presided over the specific issues addressed during each hearing.

Notably, the Veteran's attorney submitted additional evidence in support of the claims in November 2012, January 2013, and May 2013.  In May 2013, the Board received a signed statement from the appellant waiving AOJ consideration of evidence submitted to the Board.  Thereafter, the appellant's attorney and the Veteran submitted additional evidence which did not include an accompanying waiver of initial agency of original jurisdiction (AOJ).  This evidence either included evidence which is duplicative of evidence covered by the May 2013 waiver of AOJ consideration, or new evidence which is clearly not pertinent to the claim at hand.  Thus, a remand of this matter for initial AOJ consideration of the additional evidence received, in the first instance, is not required.  

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  While the appellant has a current psychiatric disability-variously diagnosed as schizoaffective disorder and schizophrenia-there is no competent, credible, and probativr evidence or opinion that any such current disability (a disease) was first manifested during any period of ACDUTRA, or is otherwise medically related to the appellant's reserve and/or National Guard Service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The appellant filed the current claim on appeal in a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) received on September 15, 2005.  Here, a September 27, 2005 pre-rating letter provided notice to the appellant explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2005 rating decision reflects the initial adjudication of the claim after issuance of the September 2005 letter.

Post rating, a March 2006 letter provided the appellant with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 letter, and opportunity for the appellant to respond, the April 2006 SOC as well as the June 2009 and October 2012 SSOCs reflect readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of the Dingess notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  The AOJ has obtained the appellant's service treatment records (STRs) and service personnel records (SPRs).  In August 2011, the AOJ received a complete copy of the appellant's ARNG SPRs.  Additionally, the appellant's attorney has submitted to VA SPRs directly obtained from the National Personnel Records Center (NPRC).

The appellant has argued that STRs and/or SPRs are missing.  He has claimed that the medical corps were instructed to not generate records, and has asserted that U.S. Congressional members informed him that a VA employee deliberately misplaced some of his records.  He has also asserted that a VA employee has "doctored" crucial medical and witness reports.  Additionally, there are allegations that President Nixon ordered destruction of the appellant's military officer's commission due to religious and political reasons.  However, the appellant's allegations of destruction of his military records are not supported by any credible evidence.  Importantly, the appellant has not cited any specific document from a specific facility on a specific date which is missing.  A review of his STRs and SPRs also do not suggest any missing records.  As such, the Board finds no further duty on the part of VA in obtaining STRs and SPRs.

The AOJ has also obtained all private and VA clinic records identified as relevant to the appeal.  The appellant's attorney has actively assisted the appellant in providing copies of SPRs and private medical records.  Furthermore, the AOJ has obtained medical and legal documents pertaining to the appellant's application for Social Security Administration disability benefits.  The Board is unaware of any additional, relevant and available records which may be pertinent to the claim on appeal.

Also of record and considered in connection with the appeal are written statements from the appellant and his representative, along with the July 2009 hearing transcript, at which time the appellant provided testimony before the undersigned VLJ.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.  

Here, during the June 2009 hearing, the undersigned identified the issue then on appeal [characterized as hysterical personality disorder by the AOJ and expanded to an acquired psychiatric disorder by the undersigned].  The undersigned assisted the appellant in identifying the onset of his disorder(s) as well as his theories as to the cause(s) of these disorder(s).  To the extent any deficiencies were present, they were cured with further Board development in this case which included an October 2012 notice to the appellant requesting him to identify any additional records pertinent to his acquired psychiatric claim.  


As noted, in September 2012, the Board remanded this matter for additional development.  The Board finds that the AOJ has fully complied with the remand directives by issuing an SOC in October 2012, providing a VCAA notice letter in October 2012, readjudicating the acquired psychiatric disorder claim, and issuing an SSOC on the acquired psychiatric disorder claim in October 2012.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268).

Finally, while no medical examination or opinion has been obtained in connection with this claim, for the reasons expressed below, no such medical examination or opinion is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The appellant seeks to establish his entitlement to service connection for an acquired psychiatric disorder other than PTSD.  He has raised multiple theories and events as part of his claim on appeal.  The Board observes that the appellant's handwriting and general allegations are, at times, difficult to interpret.  Below, the Board summarizes the appellant's arguments to the best of its ability.

The appellant initially alleged that his psychiatric disability was incurred during "reserve duty."  See VA Form 21-526 (Veteran's Application for Compensation and/or Pension) received in September 2005.  Thereafter, the appellant has submitted numerous written statements alleging multiple events during "service" which he alleges caused him to develop or aggravate an acquired psychiatric disorder.

For example, the appellant claims to have been subject to physical, sexual and verbal abuse by drill instructors while stationed at Paris Island, to include being accused of being a spy and communist.  He also asserts that he was beaten on 3 occasions by an ex-congressman while he worked at the ROTC.  He describes being been punched in the face and smacked around by military personnel due to his political and strategic thoughts, and that these beatings resulted in a bleeding lip, a chipped tooth and brain damage.  He recalls being "dazed and knocked out" after these beatings.  He asserts that he told a Colonel about these incidents, but was counseled not to tattle tale on the staff sergeants who had been Vietnam heroes.  The appellant also asserts that his sick bay visitations were covered up.  Alternatively, the appellant asserts that the medical corps were instructed that commanding officers did not want medical records generated.

The appellant further alleges that prescriptions of Ritalin and Stelazine, prescribed by military physicians, caused or aggravated a psychiatric disorder and/or "brain damage."  He reports that he was told that Stelazine caused him brain damage by a military physician, and he claims that he was prescribed these medications without his consent. 

The appellant has also described being in a paratrooper reserve unit.  He asserts that abnormal MRI findings of the brain result from a parachute accident.

The appellant further claims to have been retaliated for his refusal to enter combat service at Guadalcanal.  He has submitted multiple witness statements, further elaborated below, purporting to have personal knowledge that the appellant was ordered demoted from service as an intelligence officer by order of President Nixon and various other individuals such as Patrick Kennedy, Edward Kennedy, the Bush family, the faculty from William & Mary, a mafia family, a priest, Gore Vidal and the Central Intelligence Agency (CIA).  He claims to have planned an operation to seize Saudi oil fields in 1973, to include having conversation with President Nixon about this operation.  He also asserts that he has been subject to character assassination, in part, due to his being borne out of wedlock to Winston Churchill.  He believes that he has been intentionally wiretapped by the CIA, Secret Service and/or Federal Bureau of Investigation (FBI).

Furthermore, the appellant contends that Professor R.S. called the appellant "all the time" asking for oral sex which caused military officials to wrongfully believe that the appellant was a homosexual.  It is apparently alleged that the appellant was castrated during an illegal operation.  He also asserts that two priests made sexual advances to him during his service time.

Moreover, the appellant reports being rejected for Vietnam service because he seemed to "shake," and that he had a left hand disability which would have prevented him from locking and loading in a combat situation.  He describes having a very bad birth which affected the left side of his brain, but denies the existence of a psychiatric disability before ACDUTRA service.  Id.  He claims that he was first treated for psychiatric disability while on "active duty" at William & Mary.  

On the other hand, the appellant has asserted that he was accepted into ACDUTRA with severe mental and physical handicaps.  He asserts that he was given a waiver for his psychiatric condition, and that this disorder was aggravated due to many events including verbal and physical abuse.  He recalls being told by a former FBI agent that he has been subject to very loud electronic eavesdropping by the CIA or FBI for many years. 

Veteran status is the first element required for a claim for disability benefits, which must be established by a preponderance of the evidence.  D'Amico v. West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the ARNG, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease, contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection will also be presumed for certain chronic diseases, such as psychoses, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

Personality disorders are considered congenital or developmental defects and, therefore, are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

The appellant had a period of ACDUTRA from July 1966 to March 1967.  On a June 1966 Report of Medical History (RMH), he endorsed a history of nervous trouble as well as a history of a concussion while playing football.  He denied lameness.  Clinical evaluation of his head, upper extremities, neurologic status and psychiatric status was normal.  The appellant was examined in February 1967, before he was released from his initial period of ACDUTRA.  At that time, clinical evaluation of his head, upper extremities, neurologic status and psychiatric status was normal.

Thereafter, the appellant underwent an annual reserve physical in August 1971.  In his RMH, the appellant wrote that "I am in good mental and physical health."  He denied a history of head injury, lameness, frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, periods of unconsciousness, difficulties with school studies, and having been patient in a mental hospital or sanitarium.  Clinical evaluation of his head, upper extremities, neurologic status and psychiatric status was normal.

The appellant's SPRs reflect that his father was identified as E.J.C.  The appellant was promoted to Private First Class in January 1967 and Lance Corporal in December 1967.  He had military occupational specialties (MOSs) of motor vehicle operator and mortar man.  He successfully completed a course in Organic Property Control in June 1972.  There is no reference to the appellant undergoing parachute training or earning a parachute badge.

The appellant was admitted to Eastern State Hospital in May 1973 (not during any verified period of ACDUTRA).  It was noted that this was his first admission.  The appellant had admitted himself due to nervous problems, insomnia, wondering around in the street and feeling as if he had cancer which had increased since having infectious flu the previous November.  He also thought that people were against him and mocking him.  He had strong ideas that he was being framed for a drug action because he overheard two people talking about drugs.  He reported that some friends informed him that he should obtain a lawyer as police were looking for him.  

The appellant told hospital staff that he had always been nervous and hyperactive as a child, and had a habit of involuntarily clapping his hands when nervous.  He did average in school until he reached high school, at which time he described himself as becoming a genius.  He was moody and worried about completing school.  The examiner described the appellant as rather old-fashioned for his age, but having no unusual religious ideas.  The appellant's mother had a history of a breakdown, and one brother was schizophrenic.  To the appellant's knowledge, he had never experienced previous episodes of mental illness.

The appellant's father stated that the appellant had always been nervous.  In early childhood, the appellant had experienced colic and convulsions which had tapered off.  He had a history of sucking his thumb, and had used a pacifier till two years of age.  The father thought that the appellant demonstrated unusual fears, e.g., favoring an injured wrist longer after it healed.  The appellant was described as being uninterested in school and non-competitive, and may have felt pressured from overachieving siblings.  His father had no knowledge of the appellant's reserve circumstances.  He described the appellant's main difficulty as immaturity.  The father had previously recommended the appellant to seek therapy for his "nerves."

The appellant's landlady offered that the appellant had held a part-time job as a waiter for the past three years while also going to school.  She described the appellant as hard-working, honest, self-supporting and obedient to the demands of the Marines, school and his job.  She believed that the appellant took unimportant things too seriously.  He was interested in politics and sports.

The appellant's physical health was believed to be good.  He did incur injuries in rugby matches while attending William & Mary.  He had suffered from mononucleosis from October through December 1972.  The appellant's landlord believed that his illness stemmed from overwork, nervous exhaustion, being wound up tight, and being physically weak from mononucleosis.  Two days previous, the appellant had called his father reporting that he had witnessed a misdeed performed by a political celebrity at his place of employment.  He had not been violent, threatened by harm, suicidal, depressed, destructive, unusually quiet, unable to make decisions, confused, or unable to maintain his personal appearance.  He had been depressed and restless.  The appellant's father indicated that the appellant had been concerned about others' opinions of him, and about being a witness in a political investigation.  

The appellant was given an initial impression of rule out (R/O) schizophrenic episode and depressive neurosis.  It was the impression of the staff that, although the appellant was not presently psychotic, he went back and forth into a somewhat pre-psychotic state.  The appellant's responses to the Minnesota Multiphasic Personality Inventory (MMPI) did not reveal much pathology, although his profile was suggestive of someone who generally appeared adjusted and socialized well but tended to avoid showing anger and hostility.  He was probably somewhat immature, and more conventional and traditional than most young college adult students.  There was some evidence of hysterical features, but the appellant did not appear psychotic.  The appellant was given a discharge diagnosis of hysterical personality.

The record next includes a June 1986 enlistment examination report for the ARNG.  The examiner recommended a waiver based upon a history of basal cell carcinoma of the skin.  In his pre-screening form, the appellant denied a history of having been treated for a mental condition, or having been discharged from military service for mental, physical or other reasons.  In a RMH, the appellant endorsed a history of head injury self-described as a concussion on the back of his head at age 15.  He provided an equivocal response regarding frequent trouble sleeping, but he denied a neuropsychiatric (NP) condition or therapy.  On July 16, 1986, the appellant's commanding officer requested medical waiver due to his history of skin cancer.

In July 1986, a private physician's impression was that the appellant's history and clinical features suggested a secondary mood/thought disorder related to subclinical seizure disorder or neonatal birth trauma.  The major features included the history of febrile seizures, findings of persistent abnormal mannerisms such as "twitching," the background history of hyperactivity, and the appellant's constant failure in any goal-directed endeavor. 

Physician letters in September 1986 and February 1987 informed the ARNG that the appellant's continued participation in the ARNG was contraindicated on a medical level due to a psychiatric condition.  The appellant was medically discharged from the ARNG due to his treatment for psychiatric disability.

At different times in the mid-1980's, the appellant was diagnosed with atypical psychoses, chronic paranoid schizophrenia bipolar type, and schizotypal personality disorder.  It was noted that his decline in function began around 1973 and/or during college.  The appellant was, at times, described as delusional.  He was described as having incurred brain damage, and having been sexually abused at age 13-14 as well by a medical doctor and President Bush.  He had persecutory delusions of whether he was an adopted child.  He described being verbally and sexually abused by his father.  It was reported that he was first placed on Stelazine treatment in the "early 80's."  An examiner in 2003 described the appellant as an unreliable historian.  He feared being intentionally infected with the HIV by President Reagan.  He was also described as chronically psychotic, grandiose and "floridly delusional."

Thereafter, records show diagnoses of schizoaffective disorder, schizophrenia and R/O organic brain syndrome.  An MRI scan of the brain in January 2004 was significant for slightly asymmetric lateral ventricles, and an area of diminished signal in the left centrum semiovale which represented a site of prior petechial hemorrhage, perhaps related to a prior tiny hemorrhagic infarct.  A private medical record in 2006 reflected an assessment of R/O PTSD.  Thereafter, records include notations that the appellant was on probation due to filing false documentation with a public official - reportedly relating to petition signatures for him running for political office.  He was also described as delusional. 

The appellant has submitted numerous "witness" statements in support of his appeal.  

A statement from "Professor R.S." of the College of William & Mary, received in October 2005 and dated "XMAS 1972," refers to the appellant working as an intelligence officer for Colonel Powell, but unfortunately his father had been jealous of him

Statements from "Colonel Powell" question why the appellant had not received the Congressional Medal of Honor as he had been hated by some of the most powerful men in the world, and that the appellant's opinions on important matters had been proven right.  It is noted that the appellant was related to King David who had gone up against great Goliaths.  The appellant is described as the best lieutenant corporal to have ever served the Marine Corps oil supply who had bad health due to a bad diet provided at William & Mary.  He is further described as a great military strategist and best intelligence officer ever whose father was Winston Churchill.  The appellant was said to have prophetic gifts and that his character was destroyed by various political figures due to jealousy.  In another statement, this individual asserts having personal knowledge that the appellant was beaten severely at Paris Island and Camp Lejeune.

A statement received in November 2005 from "Attorney C.M." certifies that 2 U.S. Congressman told the appellant that he would not receive any Veterans' disability benefits while they were in office.

Statements from a former Marine private and Marine regular, received in April 2009, certify that the appellant was beaten by drill instructors which caused him slurred speech and permanent brain damage.

Another statement from a law student at William & Mary, written on yellow-lined paper and purportedly dated "Summer 1973," asserts that the appellant's father conspired to have the appellant demoted out of "homosexual jealousey" and that others, to include a conservative Connecticut congressman, had been jealous that the appellant was the son of the "Marquesa of France" and "Churchill of England."  It is also asserted that the appellant had been molested during his childhood by his father.

A statement from another witness asserts that she knew "for a fact" that Senator Kennedy, along with the appellant's father and officials from William & Mary, conspired to demote the appellant's military rank out of jealousy due to the fact that he obtained his officer's commission in such a short time.  In another statement, this individual asserts that Colonel P. reported that the faculty of William & Mary wanted to destroy the appellant's distinguished record as a reserve intelligence officer and make him look like a criminal rather than making him out as a "hero for prophetic predictions of world events."  In another statement, she asserts that President Nixon had requested the destruction of the appellant's intelligence officer files.  In yet other statements, she asserts that an attorney had reported that a professor at William & Mary, who she described as a draft dodger and possible "crypto communist," had been involved in records destruction.  She reports being present when President Nixon ordered destruction of the appellant's military officer's commission due to religious and political reasons.

A statement from a law student, dated "Summer 1973," asserts that officials at William & Mary told the ROTC program to demote the appellant out of jealousy that he may be more courageous then them and that the appellant had forewarned the Vietnam conflict, the Yom Kippur War and the Arab oil embargo.

A statement from a law student, purportedly dated "July 1967," states that medical evidence concerning the appellant's Veterans' disability claims had been stolen. 

Statements from an attorney/law student from William & Mary, dated "Spring 74" and "Summer 79," assert that the appellant's military records were destroyed and that he was given the wrong drugs out of jealousy.  The appellant had been falsely accused of being an assassin, and his records were intentionally destroyed due to jealousy of his prophetic predictions.

Another statement, purportedly written on "Thanksgiving 74" by a widow of a William & Mary professor, describes personal knowledge that the appellant's military records were destroyed out of jealousy.

Another statement, received on January 31, 2006, appears to recall an occasion where the appellant was awarded the "defensive star" by President Nixon during a conference call.

Another statement, received on January 31, 2006, purportedly from a Marines Captain, apologizes to the appellant for the character assassination and medical mistreatment he received in the Marine Corps Reserves.  

A statement from the "President of William & Mary," received in February 2006, asserts that the appellant became disabled while working at the ROTC department.  The appellant was described as a victim of character assassination with a disreputable upbringing by a "communist fascist atheist" family as well as having in-laws with a mafia family.  In addition to other political figures, these individuals were jealous of the appellant due to disagreement with his strategic intelligence assessments that had turned out to be correct.  These individuals had ordered a destruction of his intelligence officer's commission. 

Various other statements again refer to William & Mary officials, in conjunction with other political and military figures, as wrongly accusing the appellant to be an assassin in an effort to ruin his military career, prescribing him the wrong medications which caused brain damage, and destroying his military records to prevent him from obtaining Veterans' disability benefits.  The appellant is described as the most prophetic Army intelligence officer ever.  The appellant is further described as being attacked for no reason other than his prophecy, liberalism and belief in Bible prophecy.  His father is described as a CIA officer, who might have been a spy for the Arabs, China, North Korea and/or Russia, who had the appellant demoted out of jealousy.  The appellant is said to have spoken to President Nixon, and offered advice to counterattack these countries with nuclear weapons and poison gas.  It is also asserted that the appellant was poisoned by various political families.

The appellant has also submitted a newspaper article describing a documentary he had created, wherein he has reported being a distant relative of President G.W. Bush.  See New York Times article received in November 2005.

The appellant has also submitted "medical" opinions in support of this claim.

Statements from "Dr. G.P." to Professor S., received by VA on March 10, 2006 and purportedly written in 1972 and 1974, state that the appellant was "harassed brutally" because he disagreed with military strategy and was the victim of character assassination.  It is opined that military doctors committed medical incompetence, and that the appellant's medical condition was "definitely military related."  Another letter from this doctor, purportedly written in "Aug 74," states that the appellant should be eligible for VA disability benefits and refers to a conspiracy from multiple political figures including a Connecticut congressman, Senator Kennedy, the Buckley family and the Central Intelligence Agency.  In an undated letter, this "doctor" asserts that the appellant was wrongfully accused of being a potential assassin.  In another statement, this individual describes the appellant as a prophetic intelligence officer who was destroyed by individuals who were bi-sexual, communist-influenced draft dodgers and cowards.  In yet another statement, it is alleged that the appellant should have been prescribed Ritalin for child abuse, hemorrhaging and concussions caused by President Bush, who had raped the appellant at Yale.

A statement from a medic corpsman, purportedly dated "1972," appears to state that prescriptions of Ritalin and Stelazine by military doctors caused the appellant extreme brain damage.  This statement is made "confidential" on knowledge that President Nixon ordered the appellant's records to be destroyed.

Another statement, received in March 2006, states a belief that the appellant should be given retroactive disability benefits for military-related disability because he was prescribed Stelazine instead of Ritalin by military doctors and extremely harassed in the military.  This person indicates that Freudian psychiatry is not effective for extremely religious people.  It also appears that this letter asserts that the appellant was raped by President Bush at Yale University.

A statement from a "urologist" (very illegible), received in April 2006, appears to assert that the appellant had been harassed at Paris Island and Camp Lejeune due to his small stature and exposure of an illegal battalion operation.  It is asserted that he was treated against his will by military doctors for jealousy purposes, and that improper treatment with Stelazine stunned his growth and caused psychological distress and emotional trauma.

Another statement, received in December 2005, purportedly from a "Marine Family Counseling Officer," requests the ordering of a brain scan to prove that the appellant incurred brain damage from military physicians.

A copy of a January 2004 MRI report of the brain, received in May 2006, purportedly includes written commentary from a medical doctor that MRI abnormalities were due to beatings by Marine Corps drill instructors.

Another statement from two "neurologists," received in May 2006, asserts that "there is not a shadow of a doubt that bad drug therapy at RI National Guard and physical abuse" are the reasons for the appellant's military discharge.

Statements from "Dr. B.," received in June 2006, assert that a bad parachute accident in Albuquerque, New Mexico as well as "other [Marine Corps Reserve] duties" caused the appellant permanent brain damage.

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for an acquired psychiatric disorder other than PTSD is not established.  In this respect, the Board finds that there is no competent, credible and probativr evidence or opinion that an acquired psychiatric disorder was first manifested during any period of ACDUTRA, or is otherwise medically related to the appellant's reserve and/or National Guard Service. 

As noted above, service connection is only available for reservists and National Guardsman if current psychiatric disability (a disease) was manifested during a period of ACDUTRA or INACDUTRA.  For clarity purposes, the appellant loosely refers to his ROTC participation as "active service."  Here, the appellant's SPRs verify a period of ACDUTRA from July 1966 to March 1967.  There is no further verified reserve or ARNG service, and the appellant has not established by a preponderance of the evidence any additional periods of ACDUTRA or INACDUTRA service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (holding that findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces).  Thus, the appellant's allegations of events which purportedly occurred during ROTC training cannot form the basis for an award of service connection compensation benefits.

In this case, the appellant did not show any psychiatric problems during his period of ACDUTRA from July 1966 to March 1967.  The earliest diagnosis of any psychiatric problem is the assessment of hysterical personality on the Veteran's first psychiatric hospitalization, in 1973.  However, this was not during a verified period of ACDUCTRA.  In any event, congenital or developmental abnormalities, such as personality disorders - to include hysterical personality, and schizotypal personality disorder - are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014). 

Latter references to atypical psychoses, and, more recently (pertinent to the current claim) schizoaffective disorder and schizophrenia, are reflective of psychiatric disability for which VA compensation is payable.  However, none of the medical records reflecting any such diagnoses include any competent medical comment or opinion that even suggests that a current psychiatric disability was manifested during ACDUTRA, or that there otherwise exists a medical relationship between any such disability and the appellant's reserve and/or National Guard service. 

The Board acknowledges a July 1986 private physician assessment that the appellant may have manifested a mood/thought disorder secondary to neonatal birth trauma.  Notably, the presumption of soundness under 38 U.S.C.A. § 1111 does not apply to a period of ACDUTRA.  Smith, 24 Vet. App. at 45.  Even assuming the validity of this diagnosis, the appellant has not presented competent and credible evidence that any pre-existing disorder worsened during his period of ACDUTRA and that such worsening was caused by the period of ACDUTRA.  See Smith, 24 Vet. App. at 48.  Rather, the credible lay evidence includes the appellant's RMH certifications in February 1967 and August 1971 of having no psychiatric problems, and the credible medical evidence reflects that the appellant had a normal psychiatric status in February 1967 and August 1971 with psychiatric impairment first demonstrated in 1973.

With regard to the lay assertions of record, the Board observes that the appellant has reported many different events which purportedly occurred during his "service."  Among these events, the appellant has accused past presidents, the CIA, the FBI, military officials and military physicians as engaging in illegal conduct directly towards him which, according to the appellant, have caused or aggravated his psychiatric disorders.  The Board observes that the appellant's mental disorder has been recognized to cause him to be chronically psychotic, grandiose and "floridly delusional."  His current recollections conflict with his RMH certifications in February 1967 and August 1971 of having no psychiatric problems during his period of ACDUTRA from July 1966 to March 1967.  Overall, the Board places greater probative weight to the appellant's statements contemporaneous in time to his period of ACDUTRA as they are more consistent with the entire evidentiary record, and prior to the onset of his mental disease and delusional thinking after this period of ACDUTRA.

The appellant has also submitted numerous hand-written letters purportedly written by friends, acquaintances, physicians, and military officers.  However, these handwritten letters are afforded no probative weight, as they all appear to have been written by the same person rather than the purported authors.  In this regard, these letters are hand-written in what appears to be very similar handwriting - many of which are written on similar yellow lined paper.  The writing style in many of the letters is also similar, and many of letters duplicate information is found in letters from purportedly different authors.  For example, different authors write that the appellant is actually related to famous people like Winston Churchill, that "jealous" people had the appellant demoted in ROTC even though he was the greatest Army intelligence officer ever, and that the appellant was very "prophetic" in predicting future events. Moreover, some of the letters are internally inconsistent.  For example, a letter dated in 1967, purportedly written by a "lawyer student," references the appellant's disability claim with VA; however, the appellant filed claim with VA for disability benefits in 2005, almost 40 years after the date of the letter.  The Board also notes that comment noted in a January 2009 private treatment record - that the appellant was then on probation for filing false documents with a public official - casts further doubt on the veracity and authenticity of this evidence.  Again, the Board observes that these statements were submitted in a time period after his mental disorder caused him to be chronically psychotic, grandiose and "floridly delusional."

For these reasons, the Board finds that the various letters by the appellant and purportedly furnished on the appellant's behalf do not constitute competent, credible evidence in support of his claim.  

Furthermore, on these facts, VA is not required to obtain a medical examination or opinion to address thr etiology of current psychiatric disability other than PTSD.  

A medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the claimant suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Board finds that the appellant's allegations of numerous "events" which occurred during reserve or ARNG service are not credible.  Additionally, the credible lay and medical evidence establishes that the appellant's acquired psychiatric disorder did not manifest during a period of ACDUTRA, and there is no medical suggestion whatsoever hat a psychiatric disorder was aggravated during a period of ACDUTRA or inactive duty for training (INACDUTRA).  Thus, the Board finds there is no legal requirement to provide medical examination or to otherwise obtain a medical opinion as to etiology.  

Finally, as regards the appellant's own assertions as to medical etiology, the Board emphasizes that the complex medical matter of whether there exists a relationship between current psychiatric disability and service is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Board acknowledges that lay assertions may serve to support a claim for service connection with respect to the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation (see, e.g., Jandreau v. Nicholson, 492 F.3d. 1372 (2007)), and that lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 2011)). However, in this case, the specific matter of the etiology of the Veteran's psychiatric disability falls outside the realm of common knowledge of a lay person. See Jandreau, 492 F.3d at 1377 (providing that lay persons are not competent to diagnose cancer). As the appellant is not  shown to be other than layperson without appropriate training and expertise, he is competent to render a probative (i.e., persuasive) opinion on the complex medical matter upon which this claim turns. See, e.g., Bostain v. West, 11 Vet. App. 124, 127   (1998); see also Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Hence, lay assertions of medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for psychiatric disability other than PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


